DETAILED ACTION
This Action is in consideration of the Applicant’s response on December 9, 2021.  Claims 2, 9, and 16 are amended by the Applicant.  Claims 2 – 21, where Claims 2, 9, and 16 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered.
Response to Arguments
	Applicant’s arguments filed December 9, 2021 have been fully considered.  Applicant argued:
a)	Regarding Claims 2 – 6 and 9 – 15, the claims are directed to statutory subject matter.
b)	Regarding Claims 2, 9, and 16, Bidaud does not disclose or suggest the claimed limitations.
The Office respectfully disagrees with Applicant’s assertions.

2.	With regards to b), in light of the claim amendments, the Applicant’s arguments are moot based on the new grounds of rejection.  Bidaud is now implemented in a different interpretation.  
The Office reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].
The claim limitation “vulnerability assessment” that is performed by the auditor can be interpreted as another audit that is being performed in a different part of the network.  For example, Bidaud discloses that each portion of the network can comprise of agent that performs an audit for that portion of the network [See Fig. 1; Para. 0013, 0041].  The Office will no longer interpret the console of Bidaud as the claimed first network appliance and each claimed network appliance is mapped to an agent as further detailed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 5, 7 – 12, 14 – 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 2 of U.S. Patent No. 10,154,057. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Appl. 16/689231
Patent 10,154,057
Claim 2:   A method to manage an audit of a network, the method comprising:
   providing an auditor configured to perform a vulnerability assessment on one or more devices in the network that are subject to a common security policy;
   providing an extension auditor configured to provide a reflected audit of devices in the network that are outside a reach of the auditor;
   obtaining information about an audit being performed by the auditor, the extension auditor, or both the auditor and the extension auditor; and
   providing a report including results of the audit being performed.
Claim 3: The method of claim 2, wherein the devices in the network that are 
Claim 4:  The method of claim 2, wherein the audit being performed by the auditor, the extension auditor, or both the auditor and the extension auditor includes an audit of one or more end-points in the network.
Claim 5:  The method of claim 2, wherein the audit being performed by the auditor includes determining whether revisions to the common security policy are needed.
Claim 7:  The method of claim 2, further comprising:
initiating, by the auditor, communication between the extension auditor and the auditor by sending a request for an audit to be performed on a device in the network through a security perimeter, the request for the audit including a request for information to be provided by the device, wherein the device is separate from the auditor;

instructing, by the auditor, the extension auditor to quarantine the device in a quarantined network in response to the device failing to satisfy the common security policy; and
relinquishing, by the auditor, operations to the extension auditor, in response to the device failing to satisfy the common security policy.
Claim 14:  The non-transitory computer-readable medium of claim 9, wherein the operations further comprise:
   providing a report including results of the audit being performed.
Claim 1:  A method to manage an audit by an audit device, comprising: 
   initiating, by the audit device, communication between an audit extension device and the audit device for the audit by sending a request for the audit to be performed on a computing asset through a security perimeter to the audit extension device, the request for the audit including a request for information to be provided by the computing asset, wherein the computing asset is separate from the audit device;
   receiving, by the audit device, an audit result of the audit from the audit extension device through the security perimeter;
determining, by the audit device, whether the audit result indicates that the computing asset satisfies a security policy;
   instructing, by the audit device, the audit extension device to quarantine the computing asset in a quarantined network in response to the computing asset failing to satisfy the security policy;  and 
   relinquishing, by the audit device, operations to the audit extension device, in response to the computing asset failing to satisfy the security policy. 
Claim 8:  The method of claim 7, further comprising:
removing the device, by the extension auditor, from the quarantined network in response to the audit result 
Claim 2:  The method of claim 1, further comprising removing the computing asset, by the audit extension device, from the quarantined network in response to the audit result indicating 
Claim 9 is directed to a non-transitory computer-readable medium to perform the method of Claim 2.

Claims 10 and 11 are directed to a non-transitory computer-readable medium to perform the method of Claims 3 and 4, respectively.

Claim 12 is directed to a non-transitory computer-readable medium to perform the method of Claim 5.

Claim 15 is directed to a non-transitory computer-readable medium to perform the method of Claim 8.

Claim 16 is directed to a system that performs the method of Claim 2.

Claims 17 and 18 are directed to a system that performs the method of Claims 3 and 4, respectively.

Claim 19 is directed to a system that performs the method of Claim 5.

Claim 21 is directed to a system that performs the method of Claim 8.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 2 – 6 and 9 – 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by PGPub. 2003/0051163 (hereinafter “Bidaud”).
4.	Regarding Claims 2, 9, and 16, Bidaud discloses of a non-transitory computer-readable medium (Claim 9) storing executable instructions that, when executed, cause one or more processors (Claim 16; system) to perform operations (Claim 2; method), [Figs, 1, 5, 8, and 10; Abstract] comprising:
performing, by a first network appliance operating as an auditor, a vulnerability assessment on one or more devices in the network that are subject to a common security policy [Figs. 1, 5, 8, 10, and 12; Para. 0046-55, 0081; console initiates testing of the integrity of each of the firewalls and general security of the network system (common security policy) to be performed on various remote networks to the remote agents, such as the first agent (first network appliance) within these networks; multiple remote agents being deployed for testing other devices within their respective networks];
performing, by a second network appliance operating as an extension auditor, a reflected audit of one or more other devices in the network that are outside a reach of the auditor [Figs. 1, 5, 8, and 10; Para. 0046-53, 0081; console , wherein the one or more other devices are different from the one or more devices and the vulnerability assessment has not been performed on the one or more other devices [Figs. 1, 5, 8, and 10; Para. 0046-53, 0081; multiple remote agents being deployed for testing other devices within their respective networks (each agent tests their own network devices and thus are outside the reach of other remote networks]; and
obtaining information about an audit being performed by the auditor, the extension auditor, or both the auditor and the extension auditor and providing a report including results of the audit being performed [Fig. 10; Para. 0053, 0081].
5.	Regarding Claims 3, 10, and 17, Bidaud discloses all the limitations of Claims 2, 9, and 16 above.  Bidaud further discloses that the one or more other devices in the network that are outside the reach of the auditor, are outside the reach because of a firewall [Figs. 1, 3, and 4].
6.	Regarding Claims 4, 11, and 18, Bidaud discloses all the limitations of Claims 2, 9, and 16 above.  Bidaud further discloses that the audit being performed by the auditor, the extension auditor, or both the auditor and the extension auditor includes an audit of one or more end-points in the network [Fig. 12; Para. 0055; probing the firewalls].
7.	Regarding Claims 5, 12, and 19, Bidaud discloses all the limitations of Claims 2, 9, and 16 above.  Bidaud further discloses that the audit being performed by the auditor includes determining whether revisions to the common security policy are needed [Figs. 17-20; Para. 0076-81; configurations for the agents are synchronized to perform the tests].
Claims 6, 13, and 20, Bidaud discloses all the limitations of Claims 2, 9, and 16 above.  Bidaud further discloses that the one or more end-point is a wireless end point [Fig. 2; Para. 0043].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2003/0195982; PGPub. 2003/0217039.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).